                           IN THE UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF ARKANSAS
                                   TEXARKANA DIVISION

TRAUOVES WATSON                                                                                 PLAINTIFF


v.                                         Civil No. 4:17-cv-4108


SERGEANT BYRON GRIFFIE,
Miller County Detention Center (MCDC);
CORPORAL CORNETT, MCDC;
OFFICER BROWN; and OFFICER EDWARDS                                                          DEFENDANTS

                                                  ORDER

        Before the Court is Plaintiff Trauoves Watson’s failure to obey an order of the Court.

Plaintiff filed this 42 U.S.C. § 1983 action pro se on November 30, 2017. (ECF No. 1). Plaintiff

supplemented his Complaint on June 12, 2018. (ECF No. 38). On September 6, 2018, Defendants

Sergeant Byron Griffie, Corporal Cornett and Officer Brown filed a Motion for Summary

Judgment. 1 (ECF No. 41). That same day, the Court entered an order directing Plaintiff to file a

Response to Defendant’s motion on or before September 27, 2018. (ECF No. 44). Plaintiff was

advised in this order that failure to respond by the Court’s imposed deadline would subject this

case to dismissal, without prejudice, pursuant to Local Rule 5.5(c)(2). To date, the order has not

been returned to the Court as undeliverable and Plaintiff has not responded to Defendant’s Motion

for Summary Judgment.




1
 Officer Edwards was never served and, consequently, he was terminated as a defendant on June 13, 2018. (ECF No.
39).
       Although pro se pleadings are to be construed liberally, a pro se litigant is not excused

from complying with substantive and procedural law. Burgs v. Sissel, 745 F.2d 526, 528 (8th Cir.

1984). The Local Rules state in pertinent part:

       It is the duty of any party not represented by counsel to promptly notify the Clerk
       and the other parties to the proceedings of any change in his or her address, to
       monitor the progress of the case, and to prosecute or defend the action diligently
       . . . If any communication from the Court to a pro se plaintiff is not responded to
       within thirty (30) days, the case may be dismissed without prejudice. Any party
       proceeding pro se shall be expected to be familiar with and follow the Federal
       Rules of Civil Procedure.

Local Rule 5.5(c)(2).

       Additionally, the Federal Rules of Civil Procedure specifically contemplate dismissal of a

case on the grounds that the plaintiff failed to prosecute or failed to comply with orders of the

court. Fed. R. Civ. P. 41(b); Link v. Wabash R.R. Co., 370 U.S. 626, 630-31 (1962) (stating the

district court possesses the power to dismiss sua sponte under Rule 41(b)). Pursuant to Rule 41(b),

a district court has the power to dismiss an action based on “the plaintiff’s failure to comply with

any court order.” Brown v. Frey, 806 F.2d 801, 803-04 (8th Cir. 1986) (emphasis added).

       Plaintiff has failed to obey an order of the Court. Therefore, pursuant to Federal Rule of

Civil Procedure 41(b) and Local Rule 5.5(c)(2), the Court finds that this case should be dismissed.

Accordingly, Plaintiff’s Complaint (ECF No. 1) is hereby DISMISSED WITHOUT

PREJUDICE.

       IT IS SO ORDERED, this 2nd day of November, 2018.

                                                             /s/ Susan O. Hickey
                                                             Susan O. Hickey
                                                             United States District Judge




                                                  2
